Title: John Pollock to Thomas Jefferson, 28 February 1820
From: Pollock, John
To: Jefferson, Thomas


					
						
							Dear sir
							
								Charlottesville
								Feby 28 1820
							
						
						yours by the boy I Recd, Wishing me to Send you the ballance Due for the bark—it is With Regret I inform you of my inability to Send it as I  had made no Arrangements towards paying it farther than—that Thomas J Randolph told me Some time past that he  Would pay off the balance due on that Account—you have never been Good enough to Send me a full Statement of my a/c—but Agreeable to Mine the balance is $94.38 for Which I  Annex you a Draft if that Will Answer your purpose, if not be Good Enough to let me Know, With the highest Regard & Esteem
						
							I Remain yours &c
							
								J Pollock
							
						
					
					
					
						NB if on a further Investigation of our accounts more Should apper Due I Will have no hesitation in Setteling it
						
							
								J.P.
							
						
					
				